Citation Nr: 1342304	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  07-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 11, 2011, and to an evaluation in excess of 50 percent thereafter for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair.

2.  Entitlement to a rating in excess of 10 percent prior to May 11, 2011, and to an evaluation in excess of 20 percent thereafter for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement.  

3.  Entitlement to a rating in excess of 10 percent for L5-S1 radiculopathy, right leg, with sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, the appeal ensued following a July 2006 rating decision which confirmed and continued the 30 percent rating in effect for the right hip disorder and the 10 percent rating in effect for the lumbar spine disorder. 

During the appeal process, a March 2008 rating decision assigned a temporary total rating (TTR), based on surgical or other treatment necessitating convalescence, for the right hip disorder.  This resulted in a 100 percent rating, effective November 6, 2007, through December 31, 2007.  That decision also assigned a 100 percent rating from January 1, 2008 through December 31, 2008, to be followed by an evaluation of 30 percent from January 1, 2009 for the hip disability.  The 10 percent rating in effect for the low back disorder was confirmed and continued.  

A Travel Board hearing was held in February 2010 before the undersigned Veterans Law Judge, sitting in Houston, Texas.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of the Veteran's right to initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

In April 2011, the Board remanded the issues on appeal for further development, to include the scheduling of VA medical examinations.  In a July 2012 rating decision the RO granted a separate 10 percent evaluation for L5-S1 radiculopathy, right leg, with sciatic nerve involvement effective May 11, 2011.  In the same rating decision, a 50 percent disability evaluation was granted effective May 11, 2011 for the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair, and a 20 percent evaluation was granted for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement effective May 11, 2011.  The case was thereafter returned to the Board.  The Board finds that the April 2011 remand instructions were substantially complied with.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to November 6, 2007, the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair was not manifested by flexion limited to 10 degrees, by ankylosis, by flail joint, by false joint, or by nonunion.

2.  For the period from January 1, 2009 to May 11, 2011, the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair was manifested by moderately severe residuals of weakness, pain, or limitation of motion.

3.  From May 11, 2011, the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair is not manifested by markedly severe residuals of weakness, pain, or limitation of motion.

4.  Prior to May 11, 2011, the Veteran's degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement was characterized by thoracolumbar flexion greater than 60 degrees, with no muscle spasm or guarding severe enough to result in an abnormal spinal contour.

5.  From May 11, 2011, the Veteran's degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement is manifested by thoracolumbar flexion to greater than 30 degrees, with no findings of ankylosis.

6.  Throughout the entire period under appeal, the Veteran's L5-S1 radiculopathy, right leg, with sciatic nerve involvement has been productive of neurologic impairment analogous to no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  For the period prior to November 6, 2007, the criteria for a rating higher than 30 percent for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5054, 5250-5255 (2013).

2.  For the period from January 1, 2009 to May 11, 2011, the criteria for a rating of 50 percent, but no higher, for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5054, 5250-5255 (2013).

3.  From May 11, 2011, the criteria for a rating greater than 50 percent for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5054, 5250-5255 (2013).

4.  The criteria for an evaluation in excess of 10 percent prior to May 11, 2011, for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5236 (2013).

5.  The criteria for an evaluation in excess of 20 percent from May 11, 2011, for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5236 (2013).

6.  The criteria for an initial evaluation of 10 percent, and no higher, for the entire period under appeal, for L5-S1 radiculopathy, right leg, with sciatic nerve involvement have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman also held that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code, and that VA must provide information regarding the effective date that may be assigned. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the increased ratings claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The February 2006 letter did not include adequate notice of how the effective date for any increased disability rating for the right hip and lumbar spine disabilities on appeal would be assigned.  Although the February 2006 letter did not provide such notice consistent with Dingess/Hartman, the Veteran received additional notice in December 2007 pertaining to the downstream disability ratings and effective date elements of his right hip and lumbar spine disability claims.  The record shows that the claims were thereafter readjudicated in supplemental statements of the case.  Despite initially inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to claims for increased disability ratings for service-connected conditions, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vazquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom.  Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.

During the pendency of this appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for increased rating claims, notice provided to a veteran under 38 U.S.C.A. § 5103(a) need not be "veteran specific," and that VA is not required to notify the veteran of the rating criteria applicable to the disability at issue or to inform him that he may submit evidence of the effect of his disability on daily life.  See Vazquez-Flores/Wilson, 580 F.3d at 1280-81.

A June 2008 letter informed the Veteran of how VA determines the degree of disability and provided examples of the types of medical and lay evidence he could submit or ask VA to obtain in support of his claims, in accordance with Vazquez-Flores I.  Although the June 2008 letter was not sent prior to initial adjudication of these claims, the Veteran had ample opportunity to submit additional information and evidence before his claim was subsequently readjudicated in May 2009 and July 2012 supplemental statements of the case.  Thus, the delay in timing was harmless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. at 187.  

The Board notes that, as to the radiculopathy issue, it originated in connection with the underlying increased rating claim for the lumbar spine disability.  As proper VCAA notice was provided for the lumbar spine issue, the Veteran is not entitled to additional notice for the "downstream" award of a separate evaluation for the radiculopathy of the right leg.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of September 2001, March 2006, January 2008, and May 2011 examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate for adjudicating the issues on appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2010 Travel Board hearing. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).



II.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

In determining the degree of limitation of motion, several regulatory provisions are for application: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination have been taken into account in assessing the range of motion of the Veteran's service-connected hip disability and lumbar spine disability.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair

During the appeal process, a March 2008 rating decision assigned a temporary total rating (TTR) based on surgical or other treatment necessitating convalescence for the right hip disorder.  This resulted in a 100 percent rating, effective November 6, 2007, through December 31, 2007.  (Prior to that time, the disorder was evaluated as 30 percent disabling.)  That decision also assigned a 100 percent rating from January 1, 2008, to be followed by an evaluation of 30 percent from January 1, 2009.  The 30 percent rating for the right hip disorder was confirmed and continued in a May 2009 rating decision.  In a rating decision dated July 2012, a 50 percent disability evaluation was granted effective May 11, 2011 for the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair.

At a September 2001 QTC (VA fee basis) examination, the Veteran complained of severe pain, stiffness, fatigue, and lack of endurance affecting both hips as well as his sacrum.  He complained of constant pain, which was worsened with any type of activity, especially sitting still, riding in an automobile, or laying in the supine position.

Physical examination showed that his hips were grossly normal, with some limited function in standing or walking because of hip and sacral pain.  The range of motion testing of the right hip showed flexion to 100 degrees, extension to 20 degrees, adduction to 15 degrees, abduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 10 degrees, with marked pain.  The range of motion testing of both hips was accompanied by severe pain, right greater than left.  The X-ray studies of the right hip showed an old right hip nailing with nail tract identified.  The femoral neck or head injury was healed.  There was a plate and multiple screws immobilizing an old acetabular injury that had healed with no post procedural complications noted.  

A VA examination dated in March 2006 documented that the Veteran's gait was abnormal with a right sided limp.  There were signs of guarding of movement.  Range of motion testing disclosed flexion to 115 degrees, extension to 30 degrees with pain, adduction to 25 degrees with pain, abduction to 35 degrees with pain, external rotation to 40 degrees with pain and internal rotation to 35 degrees with pain.  X-rays showed minimal osteoarthritis with postoperative and traumatic changes to the right hip.  The joint function was additionally limited after repetitive use by pain, weakness and lack of endurance, with pain having the major functional impact; it was not additionally limited after repetitive use by fatigue or incoordination.  The examiner indicated that the Veteran was unable to sit at a computer for more than 15 minutes, was unable to play sports or exercise, and that he had limited ability to do household chores or yard work.  

VA outpatient treatment reports dated from April 2005 to September 2007 document complaints of chronic right hip pain with pain radiating into the groin and sacrum regions.  Neurological examination revealed motor and sensory functions were normal.  

An operative report from Foundation Surgical Hospital showed that the Veteran underwent a right total hip arthroplasty in November 2007.  As discussed earlier, the Veteran was assigned a temporary total evaluation for November 6, 2007 through December 31, 2008 based on this surgery.  

At his February 2010 Travel Board hearing, the Veteran testified that he experienced pain with walking and sitting, and quite a bit of weakness in his right hip.  The Veteran stated that he worked as a safety engineer for NASA and could not lift anything because his hip would not let him put pressure on it; thus he had to obtain a sedentary job.  He indicated that he received medication for his hip pain.  The Veteran testified that he had a limp and used assistive devices to ambulate.  

At his May 2011 VA examination, the Veteran reported experiencing constant pain in his right hip that was made worse by cold weather and prolonged walking.  The examination showed tenderness, pain at rest, abnormal motion and guarding of movement.  X-ray findings were consistent with a total right hip replacement.  There was no edema, effusion, weakness, redness, heat or subluxation.  Range of motion testing of the right hip disclosed 100 degrees of flexion, 20 degrees of extension, and 30 degrees of adduction.  The Veteran was not able to cross his right leg over his left leg and he could not toe out greater than 15 degrees.  Muscle strength of the lower extremities was graded as 5 out of 5.  The examiner reported that the Veteran seemed to demonstrate moderate to severe painful motion of the right hip and that this condition affected his usual daily activities to include employment. 

The Veteran's right hip disorder (which originates from an acetabular fracture and hip osteoarthritis in service) was initially rated by analogy under Diagnostic Code (DC) 5255 (for malunion of the femur); it is now rated under DC 5054 (for post-hip replacement).

The Veteran contends he is entitled to higher disability ratings due to the severity and frequency of his symptomatology. 

Under Diagnostic Code 5255, malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, DC 5255.  The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013). 

For a prosthetic replacement of the head of the femur or of the acetabulum, a 100 percent rating is assigned for the one year period following implantation of prosthesis.  Thereafter, a 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A minimum rating of 30 percent is assigned after the one year period following the prosthetic replacement of hip joint.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  Normal range of motion of the hip is zero to 125 degrees flexion and zero to 45 degrees abduction.  38 C.F.R. § 4.71, Plate II (2013). 

Prior to November 6, 2007

The RO evaluated the Veteran's hip disorder as 30 percent disabling prior to November 6, 2007.  The 30 percent evaluation was assigned under the DC 5255, for impairment of femur, malunion with marked hip disability.  The Board notes that the next higher rating under that code requires a showing of a fracture of the surgical neck of the femur with false joint, or malunion of the femur, without loose motion and with weight bearing preserved with aid of a brace.  

The evidence clearly shows that the Veteran's hip disability prior to November 6, 2007 did not involve false joint, or the need for a brace to preserve weight bearing.  Nor is there nonunion of the femur.  In fact, prior to November 6, 2007, the primary manifestation of the hip disability was limitation of motion and pain.  The only diagnostic code providing for a rating greater than 30 percent based on limitation of motion of the hip and thigh are DCs 5250 (for ankylosis) and 5252.  The Veteran's hip clearly retains motion and is not ankylosed.  As for DC 5252, a 40 percent rating is warranted for flexion limited to 10 degrees.  Even with consideration of pain and other factors, the Veteran was able to flex his hip and thigh to a least 100 degrees on examinations in September 2001 and March 2006.  He clearly does not meet the criteria for a higher rating under DC 5250.

The Board also notes that as the evidence does not show the Veteran has flail joint of the hip, a higher rating under DC 5254 is also not for application.

In sum, the evidence for the period prior to November 6, 2007 does not establish entitlement to a rating higher than 30 percent, even with consideration of the Veteran's complaints of pain and other factors.




Prior to May 11, 2011

For the period prior to May 11, 2011, the RO has assigned the minimum rating possible following implantation for a hip prosthesis (30 percent).  The next higher rating of 50 percent (which the RO has assigned from May 11, 2011) requires moderately severe residuals of weakness, pain, or limitation of motion.

There is sparse evidence regarding the severity of the right hip disorder for the period between January 1, 2009 (the date the temporary 100 percent evaluation ended) and May 11, 2011 (the date of the VA examination).  There is no evaluation report that includes sufficient information for a full assessment of whether or not the hip disorder was manifested by moderately severe weakness and pain.  It is reasonable to assume that the May 11, 2011 VA examination report findings also reflect the severity of the hip disability during the above interim.  Based on the May 2011 VA examiner's findings of moderate to severe painful motion of the right hip and that the condition affected usual daily activities to include employment, the RO increased the Veteran's rating to 50 percent disabling under DC 5054 from May 11, 2011.  As the Board finds no basis in the available evidence to suggest that the right hip disorder was less severe prior to May 11, 2011 than it was on the date of the VA examination, the Board finds that a 50 percent rating for the right hip disorder is warranted for the entire period since January 1, 2009.  

Next for consideration is whether at any time during the appeal period the Veteran's right hip disability warranted a rating higher than 50 percent.  The next higher (70 percent) rating under DC 5054 requires markedly severe residual pain, weakness, or limitation of motion.  The Board finds that the evidence does not establish the requisite severity of residuals.  The May 2011 VA examination documented tenderness, pain at rest, abnormal motion and guarding of movement.  There was no edema, effusion, weakness, redness, heat or subluxation.  Range of motion of the right hip was substantial, with 100 degrees of flexion, 20 degrees of extension, and 30 degrees of adduction.  The Veteran was unable to cross his right leg over his left leg, but he had full strength in the lower extremities.  The examiner described moderate to severe painful motion of the right hip.  Given that the Veteran clearly retains substantial function in the hip, even with consideration of pain which varies in severity, and especially as there is no weakness, the Board finds that the disability picture for the right hip disorder is more accurately described as representative of moderately severe, rather than markedly severe residuals.  Consequently, a rating in excess of 50 percent is not warranted for any period of time since January 1, 2009.

The Board has also considered whether a higher rating is warranted under a different Diagnostic Code.  However, there is no evidence of false joint associated with the acetabular fracture residuals, or of nonunion with weight bearing preserved with the aid of a brace.  Consequently, a higher rating under DC 5255 is not warranted.  There is also no evidence of ankylosis (Diagnostic Code 5250) or flail joint of the hip (Diagnostic Code 5254).  Further, the Board has considered the applicability of Diagnostic Codes 5251-5253 for limitation of motion.  Although potentially applicable, the evidence shows that these Diagnostic Codes would not provide for a higher rating.  Moreover, given that DC 5054 specifically contemplates limitation of motion, the Veteran may not be evaluated under both DC 5054 and DCs 5251-5253.  38 C.F.R. §§ 4.14.

Degenerative arthritis of the lumbar spine with left L4 sciatic nerve involvement

A March 2006 VA examination noted no evidence of radiating lower back pain on movement.  There was no muscle spasm present.  There was tenderness of the coccyx.  There was negative straight leg raising.  There was no ankylosis of the spine.  Range of motion testing revealed flexion to 70 degrees, extension to 30 degrees, right and left lateral flexion was to 30 degrees and right and left rotation to 30 degrees.  The joint function was additionally limited after repetitive use by pain, and pain had the major functional impact.  It was not additionally limited after repetitive use by weakness, fatigue, lack of endurance or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays showed degenerative arthritis.

VA outpatient treatment records from the period from April 2005 to September 2007 showed complaints of chronic lumbosacral pain.  Neurological examination revealed motor and sensory functions were normal.

A January 2008 QTC (VA fee basis) examination showed the Veteran's posture was within normal limits, but his gait was abnormal with a limp on the right.  The examiner noted that the Veteran did not require any assistive device for ambulation.  The examination of the spine showed evidence of radiating pain on movement described as down the right leg.  Muscle spasm was absent.  There was tenderness noted on the examination.  There was positive straight leg raising test on the right.  There was negative straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  The joint function of the spine was additionally limited by pain after repetitive use and pain was noted as having the major functional impact.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  The pain additionally limited the joint function by 0 degrees.  Range of motion was shown as flexion to 70 degrees with pain, extension to 5 degrees with pain, right and left lateral flexion to 20 degrees with pain, and left and right rotation to 10 degrees with pain.  The examination of the spine showed minimal asymmetry of spinal motion on the right side, deviate to the right with forward flexion with normal curvatures of the spine.  The examination showed signs of intervertebral disc syndrome (IVDS).  L3 showed findings of sensory deficit of both inner knees and L4 showed sensory deficit of both medial legs.  Deep tendon reflexes for both lower extremities were 2+.  The examiner noted that the most likely peripheral nerve involved was the sciatic nerve.  The examiner concluded that the IVDS did not cause any bowel, bladder, or erectile dysfunction.

At his February 2010 Travel Board hearing, the Veteran testified that he had radiating pain from his back down to his right foot causing hypersensitivity in the foot.  He indicated that the pain in his back woke him up, and that he had problems with his back during long car trips.  He indicated that VA had not issued him a back brace.  The Veteran testified that his employer was very accommodating concerning his back problems.  He explained that he wore a pain patch which made the pain tolerable but did not make it disappear.  

At his May 2011 VA examination, the Veteran reported experiencing constant pain in his lower back that was made worse by sitting and lying on his back in bed.  Treatment included taking medications and receiving local injections.  The examination showed no ankylosis and no muscle spasm of the thoracolumbar spine.  X-rays showed degenerative changes of the spine.  There was no edema, effusion, weakness, redness, heat, subluxation or guarding of movement.  Range of motion testing the thoracolumbar spine showed flexion to 60 degrees, additionally limited by pain after repetitive use to 50 degrees flexion; 20 degrees extension; 10 degrees  lateral flexion, bilaterally; and 10 degrees rotation, bilaterally.  The examiner noted that this condition affected the Veteran's usual daily activities to include employment.  

Neurological findings showed decreased knee jerk and absent ankle jerk.  The Veteran reported intermittent sharp shooting pains down the right leg, and flare ups brought on by walking and standing.  Muscle strength of the right lower extremity was normal and there was no muscle atrophy.  The examiner confirmed the diagnosis of L5-S1 radiculopathy of the right leg, with sciatic nerve involvement.

The Veteran's service-connected degenerative arthritis of the lumbar spine is evaluated under Diagnostic Code 5236.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236 (2013). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Note (1) provides that VA is to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Board notes that the criteria for rating IVDS based on incapacitating episodes do not include a provision permitting the separate rating of neurologic abnormalities.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

Lumbar spine

Prior to May 11, 2011

Based on the evidence of record, for the period prior to May 11, 2011, the Veteran is not entitled to an evaluation of 20 percent, the next highest available rating, for his lumbar spine disability.  Flexion was noted on the March 2006 and January 2008 examinations to 70 degrees and the combined range of motion was to at least 135 degrees, even with consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  In addition, the examination and treatment records discussed above do not show that there was muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the January 2008 examiner noted asymmetry of spinal motion on the right, the asymmetry was described as minimal, and curvature of the spine itself was normal.  The evidence does not otherwise show only abnormal spinal contour.  Therefore, the Veteran does not meet the criteria for a schedular 20 percent evaluation prior to May 11, 2011.  See 38 C.F.R. § 4.71a, DC 5237. 

Even considering the Veteran's complaints of low back pain the evidence fails to demonstrate that prior to May 2011 the functional impairment associated with the pain resulted in limitation of flexion or the combined range of motion to the extent that the criteria for a 20 percent rating were met.  See 38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca, supra.  The Board has considered the point at which the Veteran first experiences pain when determining his level of lumbar spine disability.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there is no evidence of additional limitation of motion or functional impairment, other than that already recognized by the Veteran's currently assigned evaluation.  As such, an increased rating is not warranted. 

From May 11, 2011

From May 11, 2011, the Veteran is not entitled to an evaluation of 40 percent, the next highest available, for his lumbar spine disability.  No measurement of his lower back motion even remotely approaches a limit of 30 degrees or less of flexion, even with consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  At the May 2011 VA examination, flexion was to 60 degrees, and to 50 degrees with pain.  In addition, there was no finding of ankylosis at any time, and the Veteran clearly exhibited motion in every plane.  The examination showed no muscle spasm of the thoracolumbar spine.  X-rays showed minimal degenerative changes only.  Therefore, the Veteran does not meet the criteria for a schedular 40 percent evaluation from May 11, 2011.  See 38 C.F.R. § 4.71a, DC 5236. 

Considering the claim under the criteria for rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher evaluation, either prior to May 11, 2011 (i.e., higher than a 10 percent rating), or a higher 40 percent evaluation from May 11, 2011 because there is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in any 12 month period due to his lumbar spine disability.  Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  In this case there are no records of the need for bed rest and treatment.  In addition, the Veteran is already separately rated for his radiculopathy under DC 8520.  Therefore, the Veteran's disability does not warrant the assignment of higher disability evaluations under Diagnostic Code 5243 for either period involved.  

Even considering the Veteran's complaints of low back pain with radiation of pain into the lower extremity, the evidence fails to demonstrate that from May 2011, the associated functional impairment results in meeting the criteria for a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  The Board has considered the point at which the Veteran first experienced pain when determining his level of lumbar spine disability.  Further, while the VA examiner in May 2011 noted the Veteran's complaints of additional pain with repetitive motion, there is no evidence of additional limitation of motion or functional impairment, other than that already recognized by the Veteran's currently assigned evaluation.  As such, an increased rating is not warranted. 

Consideration has been given to additional "staged ratings" (i.e., different percentage ratings for different periods of time) for the entire period involved in this appeal.  See Hart, 21 Vet. App. at 505.  However, there are no identifiable periods of time during which the lumbar spine disability was more disabling than reflected in the separate 10 percent and 20 percent ratings assigned. Thus, additional "staged ratings" are not supported by the record in this case. 

Radiculopathy

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, radiculopathy associated with the lumbar spine disability was combined with the lumbar spine disability rating.  In July 2012, the RO granted a separate evaluation for L5-S1 radiculopathy, right leg, with sciatic nerve involvement with an evaluation of 10 percent effective May 11, 2011.  The radiculopathy was rated under Diagnostic Code 8520. 

Peripheral neuropathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, while DC 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In light of the evidence of record described above, the Board finds that the right leg with sciatic nerve involvement is comparable to mild, incomplete paralysis of the sciatic nerve throughout the entire period under appeal.  In this case, there is evidence of mild paralysis, manifested by subjective complaints of weakness, numbness and radiating pain, as well as objective findings of decreased sensation and reflexes, and hypersensitivity in the right foot.  The Board notes that the radiculopathy had been included as part of the Veteran's lumbar spine disability, but was assigned a separate rating in a rating decision of July 2012.  

Accordingly, a 10 percent evaluation, and no more, is warranted pursuant to 38 C.F.R. § 4.124a, DC 8520 for the entire period under appeal.  Here, the findings consist of intermittent sharp shooting pains down the right leg, and flare ups brought on by walking and standing.  The examination in May 2011 showed decreased knee jerk and absent ankle jerk.  Muscle strength of the right lower extremity, however was normal.  Overall, the Board finds that this constellation of manifestations more closely approximates the level of "mild" neuropathy to warrant an evaluation of 10 percent, but no more.  See 38 C.F.R. § 4.124a, DC 8520.  This 10 percent evaluation includes consideration of the Veteran's reports of flare-ups involving the right lower extremity.  38 C.F.R. § 4.6.

An evaluation in excess of 10 percent has not been demonstrated by the evidence of record at any point during the period under appeal.  The facts here do not present the sort of case that would justify a finding that the Veteran's right lower extremity neurological disability is moderate.  The Board finds the evidence does not demonstrate organic changes, such as muscle atrophy or trophic changes, and the weight of the evidence does not demonstrate more than a mild degree of incomplete paralysis of the right sciatic nerve.  The findings are mostly sensory, and the Veteran's impairment is not shown to be more than mild.  As such, a rating in excess of 10 percent for the Veteran's service-connected right lower extremity neurological disability is not warranted. 

The evidence does not establish that the right lower extremity neurological disability was more than mildly disabling at any point during the period involved.  The weight of the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the period on appeal.  As such, an evaluation in excess of 10 percent disabling for right lower extremity neurological disability is not warranted.  See Fenderson at 119; Hart at 509. 

Extraschedular Rating 

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right hip and/or lower back disabilities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board has considered whether referral of this case for consideration of an extraschedular rating is indicated.  As there is no evidence (or allegation) of symptoms or impairment not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds that schedular evaluations assigned for the Veteran's service-connected right hip disability, degenerative changes of the lumbar spine, and right leg radiculopathy are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right hip disability, degenerative changes of the lumbar spine, and right leg radiculopathy.  Specifically, the Veteran's complaints and findings as to those disorders include pain, limited motion, and neurologic problems, all of which are contemplated in the scheduler criteria.

Although the May 2011 examiner noted that the Veteran's disabilities affected his usual daily activities including employment, there was no evidence that this disability precluded the Veteran from employment.  Further, as the record shows that the Veteran works (albeit in a sedentary capacity) as a safety engineer for NASA, the issue of entitlement to total disability rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran also did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected right hip disability, degenerative changes of the lumbar spine, or right leg radiculopathy.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected disorders pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


Entitlement to an evaluation in excess of 30 percent for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair for the period prior to November 6, 2007 is denied.

A 50 percent rating is granted for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair for the period from January 1, 2009 to May 11, 2011, subject to the regulations governing payment of monetary awards.

Entitlement to an evaluation in excess of 50 percent for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair from May 11, 2011 is denied.

Entitlement to an evaluation in excess of 10 percent prior to May 11, 2011, for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement is denied.

Entitlement to an evaluation in excess of 20 percent from May 11, 2011, for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement is denied.

Entitlement to a 10 percent evaluation, but no higher, for L5-S1 radiculopathy, right leg, with sciatic nerve involvement throughout the entire period under appeal is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


